MEMORANDUM OPINION

No. 04-05-00096-CR

Ricardo Ybarra ZAMORA,
Appellant

v.

The STATE of Texas,
Appellee

From the 25th Judicial District Court, Guadalupe County, Texas
Trial Court No. 03-1872-CR
Honorable Sam Robertson, Judge Presiding

PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Catherine Stone, Justice
Sarah B. Duncan, Justice
 
Delivered and Filed:   March 30, 2005

DISMISSED FOR LACK OF JURISDICTION
            Appellant was sentenced on June 21, 2004.  No timely motion for new trial having been filed,
appellant’s notice of appeal was due to be filed no later than July 21, 2004.  See Tex. R. App. P. 26.2. 
The notice of appeal was not filed until February 5, 2005, and no motion for extension of time was
filed.  See Tex. R. App. P. 26.3.  This court lacks jurisdiction over an appeal of a criminal conviction
in the absence of a timely, written notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.
App. 1996); Shute v. State, 744 S.W.2d 96, 97 (Tex. Crim. App. 1988); see also Ater v. Eighth Court
of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991)(out-of-time appeal from final felony conviction
may be sought by filing a writ of habeas corpus pursuant to article 11.07 of the Texas Code of
Criminal Procedure).  On February 17, 2005, this court ordered appellant to show cause why this
appeal should not be dismissed for lack of jurisdiction.  Appellant responded to our order on March
16, 2005; however, nothing contained in appellant’s response provides this court with any basis for
exercising jurisdiction given that the notice of appeal was untimely filed.  This appeal is dismissed
for lack of jurisdiction.
                                                                                    PER CURIAM
DO NOT PUBLISH